 Case 2:20-cv-07211-DMG-MAA Document 49 Filed 04/30/21 Page 1 of 16 Page ID #:496




 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     JOHN SYLVESTER PENNY,                       )       Case No. CV20-07211 DMG (MAAx)
11                                               )
                                                 )       Hon Judge: Dolly M. Gee; Courtroom 8C
12                      Plaintiff,               )       Hon Magistrate Judge Maria A. Audero:
     vs.                                         )
13                                               )
                                                 )
14                                               )       xxxxxxxxxxx STIPULATED
                                                         [PROPOSED]
     CITY OF LOS ANGELES, et al.                 )       PROTECTIVE ORDER
15                                               )
                        Defendants.              )
16                                               )
                                                 )
17                                               )

18
19   1.    PURPOSES AND LIMITATIONS
20         Discovery in this action is likely to involve production of items both Defendants
21   and Plaintiff allege are confidential, proprietary, or private information for which special
22   protection from public disclosure and from use for any purpose other than prosecuting
23   this litigation may be warranted. Accordingly, the parties hereby stipulate to and petition
24   the Court to enter the following Stipulated Protective Order. The parties acknowledge
25   that this Stipulated Protective Order does not confer blanket protections on all disclosures
26   or responses to discovery and that the protection it affords from public disclosure and use
27   extends only to the limited information or items that are entitled to confidential treatment
28   under the applicable legal principles. The parties further acknowledge, as set forth in
                                                     1
 Case 2:20-cv-07211-DMG-MAA Document 49 Filed 04/30/21 Page 2 of 16 Page ID #:497




 1   Section 13.3 below, that this Stipulated Protective Order does not entitle them to file
 2   confidential information under seal; Local Rule 79-5 sets forth the procedures that must
 3   be followed and the standards that will be applied when a party seeks permission from
 4   the Court to file material under seal.
 5   2.    GOOD CAUSE STATEMENT
 6         One or more of the Parties assert that this action is likely to involve documents and
 7   information for which special protection from public disclosure and from use for any
 8   purpose other than prosecution of this action is warranted. Such confidential and
 9   proprietary materials and information consist of, among other things, the personnel files
10   of the police officers involved in this incident, Force Investigation Division materials and
11   information, Internal Affairs-Complaint materials and information, video recordings, and
12   other administrative materials and information currently in the possession of the City, as
13   well as the medical, mental health, and criminal records of Plaintiff, information
14   otherwise generally unavailable to the public, or which may be privileged or otherwise
15   protected from disclosure under state or federal statutes, court rules, case decisions, or
16   common law.
17         Accordingly, to expedite the flow of information, to facilitate the prompt resolution
18   of disputes over confidentiality of discovery materials, to adequately protect information
19   the parties are or may be entitled to keep confidential, to ensure that the parties are
20   permitted reasonable necessary uses of such material in preparation for and in the
21   conduct of trial, to address their handling at the end of the litigation, and to serve the ends
22   of justice, a protective order for such information is justified in this matter. It is the intent
23   of the parties that information will not be designated as confidential for tactical reasons
24   and that nothing be so designated without a good faith belief by the designating Party that
25   it has been maintained in a confidential, non-public manner, and there is good cause why
26   it should not be part of the public record of this case.
27   ///
28   ///
                                                    2
 Case 2:20-cv-07211-DMG-MAA Document 49 Filed 04/30/21 Page 3 of 16 Page ID #:498




 1   3.   DEFINITIONS
 2        3.1.   Action: This pending federal lawsuit, John Sylvester Penny v. City of Los
 3               Angeles, et al., Case No. 2:20-cv-07211-DMG-MAA.
 4        3.2.   Challenging Party: A Party or Nonparty that challenges the designation of
 5               information or items under this Stipulated Protective Order.
 6        3.3.   “CONFIDENTIAL” Information or Items: Information (regardless of how it
 7               is generated, stored or maintained) or tangible things that qualify for
 8               protection under Federal Rule of Civil Procedure 26(c), and as specified
 9               above in the Good Cause Statement.
10        3.4.   Counsel: Outside Counsel of Record and In-House Counsel (as well as their
11               support staff).
12        3.5.   Designating Party: A Party or Nonparty that designates information or items
13               that it produces in disclosures or in responses to discovery as
14               “CONFIDENTIAL.”
15        3.6.   Disclosure or Discovery Material: All items or information, regardless of
16               the medium or manner in which it is generated, stored, or maintained
17               (including, among other things, testimony, transcripts, and tangible things),
18               that is produced or generated in disclosures or responses to discovery in this
19               matter.
20        3.7.   Expert: A person with specialized knowledge or experience in a matter
21               pertinent to the litigation who has been retained by a Party or its counsel to
22               serve as an expert witness or as a consultant in this Action.
23        3.8.   In-House Counsel: Attorneys who are employees of a party to this Action.
24               In-House Counsel does not include Outside Counsel of Record or any other
25               outside counsel.
26        3.9.   Nonparty: Any natural person, partnership, corporation, association, or
27               other legal entity not named as a Party to this action.
28
                                                 3
 Case 2:20-cv-07211-DMG-MAA Document 49 Filed 04/30/21 Page 4 of 16 Page ID #:499




 1            3.10. Outside Counsel of Record: Attorneys who are not employees of a party to
 2                  this Action but are retained to represent or advise a party to this Action and
 3                  have appeared in this Action on behalf of that party or are affiliated with a
 4                  law firm which has appeared on behalf of that party, and includes support
 5                  staff.
 6            3.11. Party: Any party to this Action, including all of its officers, directors,
 7                  employees, consultants, retained experts, In-House Counsel, and Outside
 8                  Counsel of Record (and their support staffs).
 9            3.12. Producing Party: A Party or Nonparty that produces Disclosure or
10                  Discovery Material in this Action.
11            3.13. Professional Vendors: Persons or entities that provide litigation support
12                  services (e.g., photocopying, videotaping, translating, preparing exhibits or
13                  demonstrations, and organizing, storing, or retrieving data in any form or
14                  medium) and their employees and subcontractors.
15            3.14. Protected Material: Any Disclosure or Discovery Material that is designated
16                  as “CONFIDENTIAL.”
17            3.15. Receiving Party: A Party that receives Disclosure or Discovery Material
18                  from a Producing Party.
19   4.       SCOPE
20            The protections conferred by this Stipulated Protective Order cover not only
21   Protected Material (as defined above), but also (1) any information copied or extracted
22   from Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
23   Material; and (3) any testimony, conversations, or presentations by Parties or their
24   Counsel that might reveal Protected Material.
25            Any use of Protected Material at trial shall be governed by the orders of the trial
26   judge. This Stipulated Protective Order does not govern the use of Protected Material at
27   trial.
28
                                                    4
 Case 2:20-cv-07211-DMG-MAA Document 49 Filed 04/30/21 Page 5 of 16 Page ID #:500




 1   5.    DURATION
 2         Should any Protected Material become part of the public record at trial or
 3   otherwise (such as where the Court denies the request to file under seal), this Protective
 4   Order shall no longer apply to such portions at Trial which became part of the public
 5   record, with the exception that all such material/documents, whether part of the public
 6   record or not, must still be returned in compliance with Section 14: Final Disposition.
 7         Should any portion of the Protected Material remain confidential until trial, during
 8   any portion of the trial of this action which could entail the discussion or disclosure of
 9   Confidential Information, each Party may request the opportunity to show good cause to
10   the Court as to why access to the courtroom should be limited to parties, their counsel
11   and other designated representative, experts or consultants who agreed to be bound by
12   this stipulation/protective order, and court personnel.
13         For all portions of the Protected Material after final disposition of the Trial,
14   whether they became part of the public record or not, the confidentiality obligations by
15   this Order shall remain in full effect. Final disposition shall be deemed to be the later of
16   (1) dismissal of all claims and defenses in this Action, with or without prejudice; (2) In
17   any event wherein all remaining claims in this matter are remanded to State Court or
18   severed from the Federal matter and returned to State Court; and/or (3) final judgment
19   herein after the completion and exhaustion of all appeals, re-hearings, remands, trials, or
20   reviews of this Action, including the time limits for filing any motions or applications for
21   extension of time pursuant to applicable law.
22   6.    DESIGNATING PROTECTED MATERIAL
23         6.1.   Exercise of Restraint and Care in Designating Material for Protection.
24                       Each Party or Nonparty that designates information or items for
25                protection under this Stipulated Protective Order must take care to limit any
26                such designation to specific material that qualifies under the appropriate
27                standards. The Designating Party must designate for protection only those
28                parts of material, documents, items, or oral or written communications that
                                                  5
 Case 2:20-cv-07211-DMG-MAA Document 49 Filed 04/30/21 Page 6 of 16 Page ID #:501




 1              qualify so that other portions of the material, documents, items, or
 2              communications for which protection is not warranted are not swept
 3              unjustifiably within the ambit of this Stipulated Protective Order.
 4                    Mass, indiscriminate, or routinized designations are prohibited.
 5              Designations that are shown to be clearly unjustified or that have been made
 6              for an improper purpose (e.g., to unnecessarily encumber the case
 7              development process or to impose unnecessary expenses and burdens on
 8              other parties) may expose the Designating Party to sanctions.
 9                    If it comes to a Designating Party's attention that information or items
10              that it designated for protection do not qualify for protection, that
11              Designating Party must promptly notify all other Parties that it is
12              withdrawing the inapplicable designation.
13       6.2.   Manner and Timing of Designations.
14                    Except as otherwise provided in this Stipulated Protective Order (see,
15              e.g., Section 6.2(a)), or as otherwise stipulated or ordered, Disclosure or
16              Discovery Material that qualifies for protection under this Stipulated
17              Protective Order must be clearly so designated before the material is
18              disclosed or produced.
19                    Designation in conformity with this Stipulated Protective Order
20              requires the following:
21              (a)   For information in documentary form (e.g., paper or electronic
22                    documents, but excluding transcripts of depositions or other pretrial or
23                    trial proceedings), that the Producing Party affix at a minimum, the
24                    legend “CONFIDENTIAL” to each page that contains protected
25                    material. If only a portion or portions of the material on a page
26                    qualifies for protection, the Producing Party also must clearly identify
27                    the protected portion(s) (e.g., by making appropriate markings in the
28                    margins).
                                                6
 Case 2:20-cv-07211-DMG-MAA Document 49 Filed 04/30/21 Page 7 of 16 Page ID #:502




 1                           A Party or Nonparty that makes original documents available
 2                    for inspection need not designate them for protection until after the
 3                    inspecting Party has indicated which documents it would like copied
 4                    and produced. During the inspection and before the designation, all of
 5                    the material made available for inspection shall be deemed
 6                    “CONFIDENTIAL.” After the inspecting Party has identified the
 7                    documents it wants copied and produced, the Producing Party must
 8                    determine which documents, or portions thereof, qualify for protection
 9                    under this Stipulated Protective Order. Then, before producing the
10                    specified documents, the Producing Party must affix the legend
11                    “CONFIDENTIAL” to each page that contains Protected Material. If
12                    only a portion or portions of the material on a page qualifies for
13                    protection, the Producing Party also must clearly identify the
14                    protected portion(s) (e.g., by making appropriate markings in the
15                    margins).
16              (b)   For testimony given in depositions, that the Designating Party identify
17                    the Disclosure or Discovery Material on the record, before the close of
18                    the deposition, all protected testimony.
19              (c)   For information produced in non-documentary form, and for any other
20                    tangible items, that the Producing Party affix in a prominent place on
21                    the exterior of the container or containers in which the information is
22                    stored the legend “CONFIDENTIAL.” If only a portion or portions of
23                    the information warrants protection, the Producing Party, to the extent
24                    practicable, shall identify the protected portion(s).
25       6.3.   Inadvertent Failure to Designate.
26                    If timely corrected, an inadvertent failure to designate qualified
27              information or items does not, standing alone, waive the Designating Party’s
28              right to secure protection under this Stipulated Protective Order for such
                                               7
 Case 2:20-cv-07211-DMG-MAA Document 49 Filed 04/30/21 Page 8 of 16 Page ID #:503




 1                material. Upon timely correction of a designation, the Receiving Party must
 2                make reasonable efforts to assure that the material is treated in accordance
 3                with the provisions of this Stipulated Protective Order.
 4         6.4    Withdrawal of Designation.
 5                      A Designating Party may withdraw the designation of information or
 6                items for protection under this Order or remove the protected material from
 7                some or all of the protections and provisions of this Stipulation and its
 8                associated Order by agreement among the parties, or pursuant to an Order of
 9                the Court. The Designating Party shall be construed to have withdrawn a
10                designation for protection under this Order by either (1) making such
11                protected material part of the public record—including but not limited to
12                attaching such material as exhibits to any filing with the Court without
13                moving, prior to such filing, for the Court to seal such records; or (2) failing
14                to timely oppose a Challenging Party’s motion to remove the designation to
15                specific protected material.
16   7.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
17         7.1.   Timing of Challenges.
18                      Any Party or Nonparty may challenge a designation of confidentiality
19                at any time that is consistent with the Court’s Scheduling Order.
20         7.2.   Meet and Confer.
21                      The Challenging Party shall initiate the dispute resolution process,
22                which shall comply with Local Rule 37.1 et seq., and with
23                Section 4 of Judge Audero’s Procedures (“Mandatory Telephonic
24                Conference for Discovery Disputes”). 1
25         7.3.   Burden of Persuasion.
26                      The burden of persuasion in any such challenge proceeding shall be
27
           1
28           Judge Audero’s Procedures are available at https://www.cacd.uscourts.gov/honorable-
     maria-audero.
                                                  8
 Case 2:20-cv-07211-DMG-MAA Document 49 Filed 04/30/21 Page 9 of 16 Page ID #:504




 1               on the Designating Party. Frivolous challenges, and those made for an
 2               improper purpose (e.g., to harass or impose unnecessary expenses and
 3               burdens on other parties) may expose the Challenging Party to sanctions.
 4               Unless the Designating Party has waived or withdrawn the confidentiality
 5               designation, all parties shall continue to afford the material in question the
 6               level of protection to which it is entitled under the Producing Party’s
 7               designation until the Court rules on the challenge.
 8   8.   ACCESS TO AND USE OF PROTECTED MATERIALS
 9        8.1.   Basic Principles.
10                     A Receiving Party may use Protected Material that is disclosed or
11               produced by another Party or by a Nonparty in connection with this Action
12               only for prosecuting, defending, or attempting to settle this Action. Such
13               Protected Material may be disclosed only to the categories of persons and
14               under the conditions described in this Stipulated Protective Order. When the
15               Action reaches a final disposition, a Receiving Party must comply with the
16               provisions of Section 14 below.
17                     Protected Material must be stored and maintained by a Receiving
18               Party at a location and in a secure manner that ensures that access is limited
19               to the persons authorized under this Stipulated Protective Order.
20        8.2.   Disclosure of “CONFIDENTIAL” Information or Items.
21                     Unless otherwise ordered by the Court or permitted in writing by the
22               Designating Party, a Receiving Party may disclose any information or item
23               designated “CONFIDENTIAL” only to:
24               (a)   The Receiving Party’s Outside Counsel of Record, as well as
25                     employees of said Outside Counsel of Record to whom it is
26                     reasonably necessary to disclose the information for this Action;
27               (b)   The officers, directors, and employees (including In-House Counsel)
28
                                                 9
 Case 2:20-cv-07211-DMG-MAA Document 49 Filed 04/30/21 Page 10 of 16 Page ID #:505




 1                   of the Receiving Party to whom disclosure is reasonably necessary for
 2                   this Action;
 3             (c)   Experts of the Receiving Party to whom disclosure is reasonably
 4                   necessary for this Action and who have signed the “Acknowledgment
 5                   and Agreement to Be Bound” (Exhibit A);
 6             (d)   The Court and its personnel;
 7             (e)   Court reporters and their staff;
 8             (f)   Professional jury or trial consultants, mock jurors, and Professional
 9                   Vendors to whom disclosure is reasonably necessary or this Action
10                   and who have signed the “Acknowledgment and Agreement to be
11                   Bound” (Exhibit A);
12             (g)   The author or recipient of a document containing the information or a
13                   custodian or other person who otherwise possessed or knew the
14                   information;
15             (h)   During their depositions, witnesses, and attorneys for witnesses, in the
16                   Action to whom disclosure is reasonably necessary provided: (i) the
17                   deposing party requests that the witness sign the “Acknowledgment
18                   and Agreement to Be Bound” (Exhibit A); and (ii) the witness will not
19                   be permitted to keep any confidential information unless they sign the
20                   “Acknowledgment and Agreement to Be Bound,” unless otherwise
21                   agreed by the Designating Party or ordered by the Court. Pages of
22                   transcribed deposition testimony or exhibits to depositions that reveal
23                   Protected Material may be separately bound by the court reporter and
24                   may not be disclosed to anyone except as permitted under this
25                   Stipulated Protective Order; and
26             (i)   Any mediator or settlement officer, and their supporting personnel,
27                   mutually agreed upon by any of the parties engaged in settlement
28                   discussions.
                                              10
 Case 2:20-cv-07211-DMG-MAA Document 49 Filed 04/30/21 Page 11 of 16 Page ID #:506




 1   9.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 2         OTHER LITIGATION
 3         If a Party is served with a subpoena or a court order issued in other litigation that
 4   compels disclosure of any information or items designated in this Action as
 5   “CONFIDENTIAL,” that Party must:
 6         (a)    Promptly notify in writing the Designating Party. Such notification shall
 7                include a copy of the subpoena or court order;
 8         (b)    Promptly notify in writing the party who caused the subpoena or order to
 9                issue in the other litigation that some or all of the material covered by the
10                subpoena or order is subject to this Stipulated Protective Order. Such
11                notification shall include a copy of this Stipulated Protective Order; and
12         (c)    Cooperate with respect to all reasonable procedures sought to be pursued by
13                the Designating Party whose Protected Material may be affected.
14         If the Designating Party timely seeks a protective order, the Party served with the
15   subpoena or court order shall not produce any information designated in this action as
16   “CONFIDENTIAL” before a determination by the Court from which the subpoena or
17   order issued, unless the Party has obtained the Designating Party’s permission. The
18   Designating Party shall bear the burden and expense of seeking protection in that court of
19   its confidential material and nothing in these provisions should be construed as
20   authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
21   from another court.
22   10.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
23         PRODUCED IN THIS LITIGATION
24         10.1. Application.
25                      The terms of this Stipulated Protective Order are applicable to
26                information produced by a Nonparty in this Action and designated as
27                “CONFIDENTIAL.” Such information produced by Nonparties in
28                connection with this litigation is protected by the remedies and relief
                                                 11
 Case 2:20-cv-07211-DMG-MAA Document 49 Filed 04/30/21 Page 12 of 16 Page ID #:507




 1               provided by this Stipulated Protective Order. Nothing in these provisions
 2               should be construed as prohibiting a Nonparty from seeking additional
 3               protections.
 4         10.2. Notification.
 5                     In the event that a Party is required, by a valid discovery request, to
 6               produce a Nonparty’s confidential information in its possession, and the
 7               Party is subject to an agreement with the Nonparty not to produce the
 8               Nonparty’s confidential information, then the Party shall:
 9               (a)   Promptly notify in writing the Requesting Party and the Nonparty that
10                     some or all of the information requested is subject to a confidentiality
11                     agreement with a Nonparty;
12               (b)   Promptly provide the Nonparty with a copy of the Stipulated
13                     Protective Order in this Action, the relevant discovery request(s), and
14                     a reasonably specific description of the information requested; and
15               (c)   Make the information requested available for inspection by the
16                     Nonparty, if requested.
17         10.3. Conditions of Production.
18                     If the Nonparty fails to seek a protective order from this Court within
19               fourteen (14) days after receiving the notice and accompanying information,
20               the Receiving Party may produce the Nonparty’s confidential information
21               responsive to the discovery request. If the Nonparty timely seeks a
22               protective order, the Receiving Party shall not produce any information in its
23               possession or control that is subject to the confidentiality agreement with the
24               Nonparty before a determination by the Court. Absent a court order to the
25               contrary, the Nonparty shall bear the burden and expense of seeking
26               protection in this Court of its Protected Material.
27   ///
28
                                                 12
 Case 2:20-cv-07211-DMG-MAA Document 49 Filed 04/30/21 Page 13 of 16 Page ID #:508




 1   11.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3   Protected Material to any person or in any circumstance not authorized under this
 4   Stipulated Protective Order, the Receiving Party immediately must (1) notify in writing
 5   the Designating Party of the unauthorized disclosures, (2) use its best efforts to retrieve
 6   all unauthorized copies of the Protected Material, (3) inform the person or persons to
 7   whom unauthorized disclosures were made of all the terms of this Stipulated Protective
 8   Order, and (4) request such person or persons to execute the “Acknowledgment and
 9   Agreement to be Bound” (Exhibit A).
10   12.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11         PROTECTED MATERIAL
12         When a Producing Party gives notice to Receiving Parties that certain inadvertently
13   produced material is subject to a claim of privilege or other protection, the obligations of
14   the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
15   This provision is not intended to modify whatever procedure may be established in an e-
16   discovery order that provides for production without prior privilege review. Pursuant to
17   Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
18   effect of disclosure of a communication or information covered by the attorney-client
19   privilege or work product protection, the parties may incorporate their agreement in the
20   Stipulated Protective Order submitted to the Court.
21   13.   MISCELLANEOUS
22         13.1. Right to Further Relief.
23                       Nothing in this Stipulated Protective Order abridges the right of any
24                person to seek its modification by the Court in the future.
25         13.2. Right to Assert Other Objections.
26                       By stipulating to the entry of this Stipulated Protective Order, no Party
27                waives any right it otherwise would have to object to disclosing or
28                producing any information or item on any ground not addressed in this
                                                 13
 Case 2:20-cv-07211-DMG-MAA Document 49 Filed 04/30/21 Page 14 of 16 Page ID #:509




 1                Stipulated Protective Order. Similarly, no Party waives any right to object
 2                on any ground to use in evidence of any of the material covered by this
 3                Stipulated Protective Order.
 4         13.3. Filing Protected Material.
 5                         A Party that seeks to file under seal any Protected Material must
 6                comply with Local Rule 79-5. Protected Material may only be filed under
 7                seal pursuant to a court order authorizing the sealing of the specific
 8                Protected Material at issue. If a Party's request to file Protected Material
 9                under seal is denied by the Court, then the Receiving Party may file the
10                information in the public record unless otherwise instructed by the Court.
11   14.   FINAL DISPOSITION
12         After the final disposition of this Action, within sixty (60) days of a written request
13   by the Designating Party, each Receiving Party must return all Protected Material to the
14   Producing Party or destroy such material. As used in this subdivision, “all Protected
15   Material” includes all copies, abstracts, compilations, summaries, and any other format
16   reproducing or capturing any of the Protected Material. Whether the Protected Material
17   is returned or destroyed, the Receiving Party must submit a written certification to the
18   Producing Party (and, if not the same person or entity, to the Designating Party) by the
19   60-day deadline that (1) identifies (by category, where appropriate) all the Protected
20   Material that was returned or destroyed and (2) affirms that the Receiving Party has not
21   retained any copies, abstracts, compilations, summaries or any other format reproducing
22   or capturing any of the Protected Material. Notwithstanding this provision, Counsel is
23   entitled to retain an archival copy of all pleadings; motion papers; trial, deposition, and
24   hearing transcripts; legal memoranda; correspondence; deposition and trial exhibits;
25   expert reports; attorney work product; and consultant and expert work product, even if
26   such materials contain Protected Material. Any such archival copies that contain or
27   constitute Protected Material remain subject to this Stipulated Protective Order as set
28   forth in Section 5.
                                                   14
 Case 2:20-cv-07211-DMG-MAA Document 49 Filed 04/30/21 Page 15 of 16 Page ID #:510




 1   15.   VIOLATION
 2         Any violation of this Stipulated Order may be punished by any and all appropriate
 3   measures including, without limitation, contempt proceedings and/or monetary sanctions.
 4
           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 5
 6
     DATED: April 27, 2021          HADSELL STORMER RENICK & DAI LLP
 7
 8                                  By:    /S/ Shaleen Shanbhag             .
                                          DAN STORMER, ESQ.
 9                                        SHALEEN SHANBHAG, ESQ.
                                    Attorneys for Plaintiff JOHN SYLVESTER PENNY
10
11
     DATED: April 27, 2021          MICHAEL N. FEUER, City Attorney
12
                                    By: /S/ Christian R. Bojorquez         .
13                                  CHRISTIAN R. BOJORQUEZ, Deputy City Attorney
                                    Attorneys for Defendants CITY OF LOS ANGELES, et
14                                  al.
15
16   DATED: April 27, 2021          JONES & MAYER
17                                  By:   /S/ James R. Touchstone          .
                                          JAMES R. TOUCHSTONE, ESQ.
18                                        DENISE L. ROCAWICH, ESQ.
19                                  Attorneys for Defendants SAMI AZMY and
                                    JONATHAN CONCETTI
20
21
22
           FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                           RDER
                                              RED.
23
24
     Dated:   04/30/21
25                                              HONORABLE
                                                        ABBLE MMARIA
                                                                 ARIA A. AUDERO
                                                                           AUDERO
26                                              United States
                                                        tates Magistrate Judge

27
28
                                               15
 Case 2:20-cv-07211-DMG-MAA Document 49 Filed 04/30/21 Page 16 of 16 Page ID #:511




 1                                            EXHIBIT A
 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I,                                [full name], of
 4                  [address], declare under penalty of perjury that I have read in its entirety
 5   and understand the Stipulated Protective Order that was issued by the United States
 6   District Court for the Central District of California on                    [date] in the case
 7   of                                                                   [case name and
 8   number]. I agree to comply with and to be bound by all the terms of this Stipulated
 9   Protective Order, and I understand and acknowledge that failure to so comply could
10   expose me to sanctions and punishment in the nature of contempt. I solemnly promise
11   that I will not disclose in any manner any information or item that is subject to this
12   Stipulated Protective Order to any person or entity except in strict compliance with the
13   provisions of this Stipulated Protective Order.
14           I further agree to submit to the jurisdiction of the United States District Court for
15   the Central District of California for the purpose of enforcing the terms of this Stipulated
16   Protective Order, even if such enforcement proceedings occur after termination of this
17   action. I hereby appoint                               [full name] of
18                               [address and telephone number] as my California agent for
19   service of process in connection with this action or any proceedings related to
20   enforcement of this Stipulated Protective Order.
21
22   Signature:
23   Printed Name:
24   Date:
25   City and State Where Sworn and Signed:
26
27
28
                                                   16
